Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
June 9, 2010 by and among NATIONAL FINANCIAL PARTNERS CORP. (the “Borrower”);
the financial institutions signing below and BANK OF AMERICA, N.A., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).

RECITALS

A. The Borrower, the financial institutions party thereto and the Administrative
Agent are parties to the Credit Agreement dated as of August 22, 2006, amended
by certain amendments dated as of January 16, 2007, December 9, 2008 and May 6,
2009 (as the same has been and may hereafter be amended, restated or otherwise
modified from time to time, the “Credit Agreement”).

B. The Borrower has requested certain amendments to the Credit Agreement as set
forth herein.

C. The Required Lenders are willing to consent to amend the Credit Agreement on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto agree as follows:

I. DEFINITIONS. Capitalized terms used herein which are defined in the Credit
Agreement have the same meanings herein as assigned to them in the Credit
Agreement, except to the extent such meanings are amended hereby.

II. AMENDMENTS TO CREDIT AGREEMENT. Subject to the satisfaction of each of the
conditions set forth herein, the Borrower and the Required Lenders agree that
the Credit Agreement is hereby amended as follows:

A. Definitions.

1. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

“‘2010 Convertible Notes’: the Borrower’s Convertible Senior Notes due 2017
issued under the 2010 Convertible Notes Indenture.”

“‘2010 Convertible Notes Indenture’: that certain indenture between the Borrower
and the trustee thereunder related to the issuance of the 2010 Convertible
Notes, which shall be in form reasonably acceptable to the Administrative Agent
and which shall reflect terms substantially similar to those contained in the
2010 Convertible Notes Offering Circular, as determined by the Administrative
Agent in the exercise of its reasonable discretion.”

“‘2010 Convertible Notes Maturity Date’: the maturity date of the 2010
Convertible Notes, which shall be in no case earlier than February 22, 2012.”



--------------------------------------------------------------------------------

“‘2010 Convertible Notes Offering Circular”: the Preliminary Offering Circular
for the 2010 Convertible Notes, in substantially the form delivered to the
Administrative Agent on June 8, 2010 and to be reasonably acceptable to the
Administrative Agent.”

“‘Permitted Convertible Note Hedge’: one or more call options, capped call
options, call spread options or similar option transactions purchased by the
Borrower to hedge its exposure with respect to the issuance and delivery of its
Capital Stock upon conversion of the 2007 Convertible Notes or the 2010
Convertible Notes.”

“‘Permitted Warrant’: any warrant or warrants issued by the Borrower
substantially concurrently with a call spread option or similar option
transaction of which a Permitted Convertible Note Hedge comprised a part.”

2. The definitions of “Designated Event Repurchase Payment” and “EBITDA”
contained Section 1.1 of the Credit Agreement are each hereby restated in their
respective entireties to read as follows:

“‘Designated Event Repurchase Payment’: (i) in respect of the 2007 Convertible
Notes, any payment made by the Borrower to any holder of the 2007 Convertible
Notes on any Designated Event Repurchase Date (as defined in the 2007
Convertible Notes Indenture), and (ii) in respect of the 2010 Convertible Notes,
any payment made by the Borrower to any holder of the 2010 Convertible Notes on
any Designated Event Repurchase Date (as defined in the 2010 Convertible Notes
Offering Circular and to be defined in a substantially similar manner in the
2010 Convertible Notes Indenture).”

“‘EBITDA’: for any period, Consolidated Net Income for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any non-cash impairment of goodwill and
intangible assets up to no greater than $25,000,000 in any four-quarter period
and any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, without limitation whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, non-cash
losses on sales of assets outside of the ordinary course of business), (f) any
other non-cash charges, and (g) out-of-pocket closing expenses incurred in
connection with entering into a Permitted Convertible Note Hedge, but for
clarification purposes excluding the cost itself of any Permitted Convertible
Note Hedge, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) any other non-cash income and (d) any cash
payments made during such period in respect of items described in clause
(e) above subsequent to the period in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income,
all as determined on a consolidated basis. For the purposes of calculating
EBITDA for any period of four consecutive fiscal quarters (each, a ‘Reference
Period’) (i) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material

 

- 2 -



--------------------------------------------------------------------------------

Disposition, the EBITDA for such Reference Period shall be reduced by an amount
equal to the EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period the Borrower or any
Subsidiary shall have made a Material Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, pro forma effect shall mean the equivalent of the EBITDA of the
company or business that is the subject of such Material Acquisition after
giving effect to any adjustments thereto in accordance with Regulation S-X and
the impact of the Management Agreement in respect thereof. As used in this
definition, “Material Disposition” means any Disposition of property or series
of related Dispositions of property that yields gross proceeds to the Borrower
or any of its Subsidiaries in excess of $1,000,000. Further, EBITDA will be
calculated (A) at all times without taking into account income and expenses
attributable to FASB SFAS No. 141R, now known as Financial Accounting Standards
Board Accounting Standards Codification (ASC) 805 (‘FASB 141R’ or ‘ASC 805’),
and (B) without taking into account the impact of FASB SFAS No. 157 (now known
as Financial Accounting Standards Board Accounting Standards Codification (ASC)
820) (‘ASC 820’) for non-financial assets and liabilities; with the effect that
EBITDA shall be calculated at such times in a manner consistent with the method
of calculation prior to the implementation of ASC 805 and ASC 820, as
applicable.”

3. Clause (k) of the definition of “Indebtedness” is hereby restated in its
entirety to read as follows:

“(k) for the purposes of Sections 7.2 and 8.1(e) only, all obligations of such
Person in respect of Hedge Agreements and Permitted Convertible Note Hedges.”

4. The definition of “Obligations” contained in Section 1.1 of the Credit
Agreement is hereby amended by inserting at the end thereof the following:

“, but excluding any obligations in connection with, or arising out of, any
Permitted Convertible Note Hedge.”

5. The definition of “Specified Hedge Agreement” contained in Section 1.1 of the
Credit Agreement is hereby amended by inserting at the end thereof the
following:

“; provided however that for the avoidance of doubt, no Permitted Convertible
Note Hedge may be designated as a Specified Hedge Agreement.”

B. Notices. Section 6.7(f) of the Credit Agreement is hereby restated in its
entirety to read as follows:

“(f) (i) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect, (ii) any material notices given to the
holders of the 2007 Convertible Notes or to the holders of the 2010 Convertible
Notes, (iii) a conversion payment or Designated Event Repurchase Payment to any
holder of the 2007 Convertible Notes prior to the 2007 Convertible Notes
Maturity Date at least ten days prior to the making of such conversion payment
or Designated Event Repurchase Payment, or (iv) a conversion payment or
Designated Event Repurchase Payment to any holder of the 2010 Convertible Notes
prior to the 2010 Convertible Notes Maturity Date at least ten days prior to the
making of such conversion payment or Designated Event Repurchase Payment;”

 

- 3 -



--------------------------------------------------------------------------------

C. Indebtedness. Section 7.2 of the Credit Agreement is hereby amended as
follows:

1. By restating in its entirety Section 7.2(a)(iv) as follows:

“(iv) Hedge Agreements and, provided that no Default or Event of Default shall
have occurred and be continuing at the time of the incurrence thereof, Permitted
Convertible Note Hedges, in each case in respect of Indebtedness otherwise
permitted hereby, so long as such agreements are not entered into for
speculative purposes;”

2. By restating in its entirety Section 7.2(b) as follows:

“(b) with respect to the Borrower only:

(i) up to $250,000,000 in the aggregate principal amount outstanding in
unsecured Indebtedness (including, without limitation, in respect of the 2007
Convertible Notes, but excluding Indebtedness in respect of the 2010 Convertible
Notes) and unsecured subordinated Indebtedness; provided (A) the terms thereof
are approved by the Required Lenders, (B) the maturity date thereof is not prior
to the date three months after the Revolving Termination Date, and (C) no
payments shall be paid or, except as set forth in the 2007 Convertible Notes
Indenture with respect to the 2007 Convertible Notes only, be payable on such
unsecured Indebtedness or unsecured subordinated Indebtedness until the maturity
date thereof except as permitted under Section 7.6(f) and;

(ii) up to $140,000,000 in aggregate principal amount outstanding in respect of
the 2010 Convertible Notes; provided that (A) no payments shall be paid or,
except as described in the 2010 Convertible Notes Offering Circular and set
forth in the 2010 Convertible Notes Indenture, be payable on such Indebtedness
in respect of the 2010 Convertible Notes until the maturity date thereof except
as permitted under Section 7.6(g), and (B) net proceeds thereof (after discounts
and expenses, including the expense of any related Permitted Convertible Note
Hedge) are deposited into an account of the Borrower that is subject to a
perfected first priority Lien in favor of the Administrative Agent pursuant to
the Security Documents.”

D. Consolidated Leverage Ratio. Section 7.1(a) of the Credit Agreement is hereby
restated in its entirety to read as follows:

“(a) Consolidated Leverage Ratio. On the last day of each fiscal quarter of the
Borrower, permit the Consolidated Leverage Ratio for the period of four
consecutive fiscal quarters ending on such date to exceed 2.5:1.0; provided
however, that for the purpose of calculating the Consolidated Leverage Ratio for
the four fiscal quarter period ending June 30, 2010 only, Consolidated Total
Debt on the last day of such period shall be reduced by the aggregate amount of
unrestricted cash and Cash Equivalents on deposit in accounts which are subject
to control agreements in favor of the Administrative Agent for the benefit of
the Secured Parties on such day, up to a maximum reduction for purpose of such
calculation equal to the then-outstanding aggregate amount of the 2010
Convertible Notes.”

 

- 4 -



--------------------------------------------------------------------------------

E. Restricted Payments. Section 7.6 of the Credit Agreement is hereby amended as
follows:

1. By deleting the word “and” at the end of Section 7.6(e);

2. By restating in its entirety Section 7.6(f) as follows:

“(f) the Borrower may make (i) regularly scheduled payments of interest when due
on the 2007 Convertible Notes, (ii) repayments of the 2007 Convertible Notes
with its Capital Stock, and (iii) conversion payments or Designated Event
Repurchase Payments when due under the 2007 Convertible Notes prior to the 2007
Convertible Notes Maturity Date so long as no Default or Event of Default exists
prior to or after giving effect thereto; provided that the Borrower shall not
make cash conversion payments when due under the 2007 Convertible Notes upon the
occurrence of (1) a Trading Price Condition (as defined in the 2007 Convertible
Notes Indenture) or (2) a Termination of Trading (as defined in the 2007
Convertible Notes Indenture) unless (A) no Default or Event of Default exists
prior to or after giving effect thereto, (B) in the case of conversion payments
upon the occurrence of a Trading Price Condition (the cash portion of such
conversion payments, the ‘2007 Trading Price Cash Payments’), after giving
effect to such 2007 Trading Price Cash Payments, if the aggregate amount of all
2007 Trading Price Cash Payments under this Section 7.6(f) and all 2010 Trading
Price Cash Payments under (and as defined in) Section 7.6(g) paid on or after
January 16, 2007 exceeds $20,000,000, the Borrower shall have no less than
$50,000,000 in Minimum Liquidity determined on a consolidated basis, after
giving effect to such 2007 Trading Price Cash Payments, and (C) in the case of
conversion payments upon the occurrence of a Termination of Trading (the cash
portion of such conversion payments, the ‘2007 Trading Termination Cash
Payments’), after giving effect to such 2007 Trading Termination Cash Payments,
if the aggregate amount of all 2007 Trading Termination Cash Payments under this
Section 7.6(f) and all 2010 Trading Termination Cash Payments under (and as
defined in) Section 7.6(g) paid on or after January 16, 2007 exceeds
$20,000,000, the Borrower shall have no less than $50,000,000 in Minimum
Liquidity determined on a consolidated basis, after giving effect to such 2007
Trading Termination Cash Payments. Notwithstanding the foregoing, the Borrower
shall not elect to make the distributions described in the first paragraph under
the heading “Conversion Upon Specified Corporate Transactions” in the 2007
Convertible Notes Prospectus Supplement without the consent of the Required
Lenders,”

3. By adding the following new Sections 7.6(g), 7.6(h) and 7.6(i) immediately
following Section 7.6(f):

“(g) the Borrower may make (i) regularly scheduled payments of interest when due
on the 2010 Convertible Notes, (ii) repayments of the 2010 Convertible Notes
with its Capital Stock, and (iii) conversion payments or Designated Event
Repurchase Payments when due under the 2010 Convertible Notes prior to the 2010
Convertible Notes Maturity Date so long as no Default or Event of Default exists
prior to or after giving effect thereto; provided that the Borrower shall not
make cash conversion payments when due under the 2010 Convertible Notes upon the
occurrence of (1) a Trading Price Condition (as described in the 2010
Convertible Notes Offering Circular and to be defined in a substantially similar
manner in the 2010 Convertible Notes Indenture) or (2) a

 

- 5 -



--------------------------------------------------------------------------------

Termination of Trading (as defined in the 2010 Convertible Notes Offering
Circular and to be defined in a substantially similar manner in the 2010
Convertible Notes Indenture) unless (A) no Default or Event of Default exists
prior to or after giving effect thereto, (B) in the case of conversion payments
upon the occurrence of a Trading Price Condition (the cash portion of such
conversion payments, the ‘2010 Trading Price Cash Payments’), after giving
effect to such 2010 Trading Price Cash Payments, if the aggregate amount of all
such 2010 Trading Price Cash Payments under this Section 7.6(g) and all 2007
Trading Price Cash Payments under Section 7.6(f) paid on or after January 16,
2007 exceeds $20,000,000, the Borrower shall have no less than $50,000,000 in
Minimum Liquidity determined on a consolidated basis, after giving effect to
such 2010 Trading Price Cash Payments, and (C) in the case of conversion
payments upon the occurrence of a Termination of Trading (the cash portion of
such conversion payments, the ‘2010 Trading Termination Cash Payments’), after
giving effect to such 2010 Trading Termination Cash Payments, if the aggregate
amount of all such 2010 Trading Termination Cash Payments under this
Section 7.6(g) and all 2007 Trading Termination Cash Payments under
Section 7.6(f) paid on or after January 16, 2007 exceeds $20,000,000, the
Borrower shall have no less than $50,000,000 in Minimum Liquidity determined on
a consolidated basis, after giving effect to such 2010 Trading Termination Cash
Payments. Notwithstanding the foregoing, the Borrower shall not elect to make
the distributions described in the first paragraph under the heading “Conversion
Upon Specified Corporate Transactions” in the 2010 Convertible Notes Offering
Circular without the consent of the Required Lenders;

(h) the Borrower may make any delivery or payment (i) in connection with, or as
part of, the termination or settlement of any Permitted Warrant, (ii) in
connection with entering into a Permitted Convertible Note Hedge in respect of
the 2007 Convertible Notes or the 2010 Convertible Notes, and (iii) in
connection with replacement of any existing Permitted Convertible Note Hedge
with a substantially similar Permitted Convertible Note Hedge; and

(i) during the period from June 10, 2010 through and including July 30, 2010,
the Borrower will be permitted to repurchase, redeem or defease an aggregate
principal amount of 2007 Convertible Notes not in excess of an amount equal to
the gross proceeds of the 2010 Convertible Notes, so long as (A) both
immediately before and after giving effect to any such payment, no Default or
Event of Default shall have occurred and be continuing, and (B) after giving
effect to such payment, Minimum Liquidity shall be not less than $50,000,000.”

F. Amendments to Material Agreements. Section 7.14 of the Credit Agreement is
hereby restated in its entirety to read as follows:

“7.14 Changes to Material Agreements. Enter into or give any amendment, waiver
or other modifications of or to any Management Agreement if the effect thereof,
either individually or as part of any series of amendments, waivers or other
modification of or to any Management Agreements, would reasonably be expected to
have a Material Adverse Effect. Without the prior written consent of the
Required Lenders, amend, modify or change any material term or condition of, or
give any consent or waiver under (i) the 2007 Convertible Notes Indenture or any
of the 2007 Convertible Notes, or (ii) the 2010 Convertible Notes Indenture or
any of the 2010 Convertible Notes, in each case, in

 

- 6 -



--------------------------------------------------------------------------------

a manner adverse to the Borrower or the Lenders (including, with respect to each
such series of notes and the documentation evidencing same, any modification or
amendment that would shorten the final maturity or average life to maturity or
increase the amount of conversion payments or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto). For the avoidance of doubt, no written consent or waiver is required
for any conversion or exchange rate adjustment with respect to any convertible
or exchangeable debt securities made pursuant to their terms.”

G. Events of Default. Section 8.1(j) of the Credit Agreement is hereby restated
in its entirety to read as follows:

“(j) (A) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 51% of the outstanding common stock or aggregate ordinary voting power of
the Borrower or (B) the occurrence of (i) a “Fundamental Change” (as defined in
the 2007 Convertible Notes Indenture and/or in the 2010 Convertible Notes
Indenture), (ii) any combination, merger, binding share exchange, sale or
conveyance of all or substantially all of the Borrower’s property and assets or
other event or circumstance described in the last paragraph under the heading
“Conversion Upon Specified Corporate Transactions” in the 2007 Convertible Notes
Prospectus Supplement or in the 2010 Convertible Notes Offering Circular, or
(iii) a “change of control” (howsoever defined) or similar provision in the 2007
Convertible Notes Indenture, the 2010 Convertible Notes Indenture, or any other
agreement evidencing the 2007 Convertible Notes or the 2010 Convertible Notes or
other Indebtedness permitted under Section 7.2(b);”

H. No Further Amendments. Except as specifically amended hereby, the text of the
Credit Agreement and of all other Loan Documents shall remain unchanged and in
full force and effect.

III. REFERENCES IN LOAN DOCUMENTS; CONFIRMATION OF SECURITY. All references to
the “Credit Agreement” in all Loan Documents shall, from and after the date
hereof, refer to the Credit Agreement, as amended by this Amendment, and all
Obligations shall be secured by and be entitled to the benefits of the Security
Documents. All Security Documents heretofore executed by any Loan Party shall
remain in full force and effect and, by each Loan Party’s signature hereto, such
Security Documents are hereby ratified and affirmed.

IV. REPRESENTATIONS, WARRANTIES AND COVENANTS. The Borrower hereby represents
and warrants to, and covenants and agrees with, the Administrative Agent and the
Lenders that:

A. The execution and delivery of this Amendment and the Loan Documents to which
any Loan Party is a party have been duly authorized by all requisite action on
the part of such Loan Party.

B. The representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of this Amendment as though made at and
as of such date, except to the extent (a) such representations and warranties
are made with reference to an earlier date, in which case each such
representation and warranty shall be true and correct in all material respects
as of such date only and (b) inaccuracies resulting from transactions prior to
the date hereof which were expressly permitted under the Loan Documents, as
applicable.

 

- 7 -



--------------------------------------------------------------------------------

C. Both before and after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

D. As of the Amendment Closing Date (as defined below), no Loan Party has any
grounds, and hereby agrees not to challenge (or to allege or to pursue any
matter, cause or claim arising under or with respect to), in any case based upon
acts or omissions of the Administrative Agent or any Lender, the effectiveness,
genuineness, validity, collectibility or enforceability of the Credit Agreement
or any of the other Loan Documents, the Obligations, the Liens securing any of
the Obligations, or any of the terms or conditions of any Loan Document.

E. Each of the Loan Documents constitutes the legal, valid and binding
obligation of each Loan Party signatory thereto, enforceable against it in
accordance with its respective terms, except as the enforcement may be subject
to bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights and remedies of creditors generally or the application of principles
of equity, whether in any action at law or proceeding in equity, and subject to
the availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right thereunder.

V. CONDITIONS TO THIS AMENDMENT. The effectiveness of this Amendment is
conditioned on satisfaction of the following conditions (the date on which all
such conditions are satisfied, the “Amendment Closing Date”):

A. Amendment. The Loan Parties shall have executed and delivered to the
Administrative Agent this Amendment and the Consent and Acknowledgement attached
hereto.

B. Other Matters. All legal matters incident to the transactions hereby
contemplated shall be reasonably satisfactory to the Administrative Agent’s
counsel.

C. Fees. The Borrower shall have paid all fees agreed to be paid by the Borrower
pursuant to Section VI(A) below.

VI. MISCELLANEOUS.

A. As provided in the Credit Agreement, the Borrower agrees to reimburse the
Administrative Agent upon demand for all reasonable fees and disbursements of
counsel to the Administrative Agent incurred in connection with the preparation
of this Amendment and the other documents executed in connection herewith.

B. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

C. This Amendment may be executed by the parties hereto in several counterparts
hereof and by the different parties hereto on separate counterparts hereof, all
of which counterparts shall together constitute one and the same agreement.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as an in-hand delivery of an original executed
counterpart hereof.

[The next pages are the signature pages.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.

 

NATIONAL FINANCIAL PARTNERS CORP. By:  

/s/ Donna Blank

  Name:  Donna Blank   Title:    EVP and CFO BANK OF AMERICA, N.A., as
Administrative Agent By:  

/s/ Matthew S. Hichbom

  Name:  Matthew S. Hichbom   Title:    Assistant Vice President BANK OF
AMERICA, N.A., as a Lender By:  

/s/ Richard M. Williams

  Name:  Richard M. Williams   Title:    SVP BANK OF AMERICA, N.A., as Issuing
Lender By:  

/s/ Richard M. Williams

  Name:  Richard M. Williams   Title:    SVP BANK OF AMERICA, N.A., as Swingline
Lender By:  

/s/ Richard M. Williams

  Name:  Richard M. Williams   Title:    SVP

 

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication Agent By:  

/s/ James Coffman

  Name:  James Coffman   Title:    Managing Director JPMORGAN CHASE BANK, N.A.,
as a Lender By:  

/s/ James Coffman

  Name:  James Coffman   Title:    Managing Director

 

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Co-Documentation Agent By:  

/s/ Dan O’Donnell

  Name:  Dan O’Donnell   Title:    Senior Vice President WELLS FARGO BANK, N.A.,
as a Lender By:  

/s/ Dan O’Donnell

  Name:  Dan O’Donnell   Title:    Senior Vice President

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

UBS SECURITIES, LLC, as Co-Documentation Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: UBS AG, STAMFORD BRANCH, as a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as a Lender

By:

 

 

 

Name:

   

Title:

 

 

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Deborah Grannese

  Name:   Deborah Grannese   Title:   Senior Vice President

 

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

US BANK, N.A., as a Lender

By:

 

 

 

Name:

   

Title:

 

 

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jeff Kalinowski

  Name:   Jeff Kalinowski   Title:   Senior Vice President

 

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Kunduck Moon

  Name:   Kunduck Moon   Title:   Managing Director

 

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender

By:

 

 

 

Name:

   

Title:

 

 

(signatures continued)

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

CAPITAL ONE BANK / NORTH FORK BANK, as a Lender By:  

Enrico Panno

  Name:   Enrico Panno   Title:   Senior Vice President

Signature Page to Fourth Amendment